** COMMISSIONERS OF THE LAND OFFICE — INVESTMENT OF FUNDS — BONDS ** WITH PROPER SAFEGUARDS — SUCH AS THE TAX EXEMPT FEATURE — THROWN AROUND THE TYPE OF BOND TO BE ISSUED, AND THE SPREAD OF THE ISSUE BOTTOMED UPON REASONABLY ANTICIPATED INCOME TO PAY THE BONDS AND FAIR INTEREST THEREON, IT WOULD APPEAR THAT THE ARE NO CONSTITUTIONAL OBSTACLES TO PASSAGE OF THIS ACT AUTHORIZING THE STATE TREASURER TO INVEST (OF SAID INACTIVE CURRENT STATE FUNDS) IN "STATE OF OKLAHOMA BUILDING BONDS", IN AN AMOUNT WHICH (WITH PRUDENCE AND CAREFUL STUDY) MIGHT BE INDICATED AS CAPABLE OF BEING INDEFINITELY, AND PERHAPS TO MATURITY, AS INVESTED SECURING FOR SUCH CURRENT FUNDS.  HENCE, IT IS OUR OPINION, IN VIEW OF THE FOREGOING, THAT SUCH A LAW WOULD BE VALID.  QUESTION: CAN THE COMMISSIONERS OF THE LAND OFFICE INVEST FUNDS HELD BY IT IN THE PERMANENT COMMON SCHOOL FUND IN BONDS THAT ARE TO BE ISSUED BY THE STATE OF OKLAHOMA PURSUANT TO THE RECENT CONSTITUTIONAL AMENDMENT PROVIDING FOR THIRTY SIX MILLION DOLLARS OF BUILDING BONDS?) (STATE TREASURER, INVESTMENT, STATE BONDS, GENERAL OBLIGATION BONDS) CITE: ARTICLE X, SECTION 31, ARTICLE XI, SECTION 6, 64 O.S. 51 [64-51], ARTICLE X, SECTION 19